Citation Nr: 0728586	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-21 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for sternal dehiscence with scarring.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
sternal dehiscence with scarring.  


FINDING OF FACT

The veteran has additional disability due to VA medical 
surgical treatment administered in November 1997; he had 
sternal dehiscence with scarring as a result of methicillin-
resistant staphylococcus aureus (MRSA) infection which 
developed postoperatively, but this was not the result of VA 
hospital/medical care or treatment in November 1997 nor is 
the proximate cause of the sternal dehiscence with scarring 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or due to an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for sternal dehiscence with 
scarring, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.361 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's pertinent VA medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  A VA 
and a private medical opinion are of record.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


1151 Claim

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

On November 6, 1997, the veteran underwent a three vessel 
coronary artery bypass operation.  The hospitalization report 
shows that the veteran had a history of atherosclerotic 
cerebrovascular disease and had developed worsening dyspnea 
on exertion.  Testing was performed which revealed multiple 
vessel disease.  The veteran elected to have coronary artery 
bypass surgery.  The veteran underwent the procedure with no 
complications.  He was transported to SICU in stable 
condition.  On the 6th postoperative day, the veteran had 
some serosanguineous drainage from the inferior aspect of his 
chest incision.  The plan was to discharge him to home once 
the drainage stopped.  The veteran continued to have 
drainage, although less, on postoperative day number 8.  The 
sternum was stable on examination.  On the 9th postoperative 
day, the veteran had some lower extremity edema.  Diuresis 
was started.  On the 11th postoperative day, the sternal 
wound was noted to have increased drainage from the lower 
aspect with a change in type of drainage from serosanguineous 
to brown and thick and it was noted that surgical debridement 
might be necessary.  The drainage continued the next day and 
the veteran also had pleural effusion on the left side.  A 
computerized tomography (CT) of the chest performed on 
November 19, 1997, showed air under the sternum with 
thickening of the pericardium and pleural effusion with a 
small amount of air in the sac.  There was also moderate 
sized pleural effusion on the left.  

In a November 21, 1997 letter, it was noted that the veteran 
was currently in a VA hospital for a sternal dehiscence.  
Because of this complication, it was indicated that the 
veteran would continue to be totally disabled for at least 
the next 2 months.  

The hospitalization records reflect that on November 22, 
1997, the veteran underwent mediastinal debridement and 
packing for diagnosis of mediastinal dehiscence.  Two days 
later, the veteran underwent a sternectomy, left pectoralis 
major flap, right pectoralis major flap, and left rectus 
abdominus flap, for diagnosis of mediastinitis.  
Postoperatively, the veteran was not transferred to extended 
care because of signs of infection.  By December 17, 1997, 
the veteran was cleared for discharge to the extended care 
center.  Follow-up cardiothoracic appointment and plastic 
surgery appointment were scheduled.  The veteran was not 
placed on any physical activity restrictions.  Dietary 
restrictions were provided.  The veteran was also furnished 
discharge medications.  

On December 17, 1997 the veteran was again hospitalized for 
approximately 2 weeks.  The diagnoses were sternal wound 
infection with MRSA.  It was noted that the veteran was 
status-post sternectomy with left and right pectoralis flap 
repairs and six weeks of intravenous Vancomycin.  This 
hospitalization report indicated that the veteran had 
undergone three vessel coronary artery bypass graft on 
November 6, 1997.  The veteran initially had no 
complications, but on postoperative day 6, he developed 
sternal drainage which grew MRSA.  The veteran underwent 
mediastinal debridement and several days later, a sternectomy 
with bilateral pectoralis and abdominal flap repairs on 
November 24, 1997.  Cultures were again positive for MRSA.  
The veteran was started on Vancomycin.  A CT also revealed a 
possible pericardial effusion.  This was treated 
conservatively and by December 2, 1997, a repeat chest CT 
revealed resolution of the pericardial effusion.  He then 
completed a course of Vancomycin.  On current 
hospitalization, it was noted that the sternal wounds had 
closed up nicely.  

In January 2004, correspondence was received from the veteran 
in which he asserted that after his coronary artery bypass 
surgery, he developed a "staph infection" which led to 
further surgery for a sternal dehiscence on November 21, 1997 
at which time his chest was reconstructed.  The veteran 
reported that he had residual pain, discomfort, and scarring.  
He indicated that this surgery and the residuals were the 
result of VA negligence in his hospital care.  

In July 2004, a VA medical opinion was rendered regarding the 
veteran's surgery complications.  It was noted that the VA 
physician had reviewed the claims file.  The physician stated 
that the veteran's sternal dehiscence was due to the MRSA 
infection.  However, the physician opined that there was no 
evidence of fault or carelessness on the past of VA during or 
after the surgery that resulted in the complication; or an 
event not reasonably foreseeable.  The physician explained 
that post-procedure infections were a well-known potential 
complication of any invasive procedure.  

In March 2005, the veteran testified at a personal hearing.  
The veteran indicated that the removal of his sternum was not 
a reasonably foreseeable consequence of the bypass surgery.  
He asserted that VA was negligent in not having diagnosed the 
infection earlier and the delay resulted in the increase in 
severity of the infection which lead to the loss of the 
sternum.  The veteran indicated that he was groggy from the 
surgery when he consented to the removal of his sternum and 
reconstruction of the chest.  This removal of the sternum was 
the only opinion that he was given.  Currently, he reported 
that his chest "clicks" and he has no upper strength.  It 
was hard to push and hard to breathe.  He also stated that he 
had pain.  

Thereafter, the veteran submitted a medical opinion of L.D., 
M.D., who indicated that the veteran had developed a severe 
MRSA infection after his bypass surgery.  The infection 
became quite complicated, initially required debridement, and 
which thereafter was followed by the removal of the sternum 
and 6 weeks of intravenous Vancomycin.  In place of the 
sternum, the veteran had bilateral pectoralis and abdominal 
flap repairs.  The physician opined that the infection and 
removal of the sternum were not "expected results" of the 
cardiac surgery.  

With regard to the veteran's assertions, the veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The veteran's 
surgeries and post-operative course involve complicated 
medical questions.  Thus, the veteran's lay assertions are 
not competent or sufficient.  

Further, to the extent that the veteran asserts that VA was 
negligent in not having diagnosed the MRSA infection earlier, 
the Board notes that the hospitalization report clearly 
reflected the veteran's daily progress, postoperative, from 
the date of the bypass surgery.  The problems involving the 
infection began in the 6th postoperative day and were 
addressed from that point onward.  There is no indication of 
any delay in treatment of that infection nor has any medical 
evidence contained in the claims file pointed to any delay, 
suggested any delay, or supported that there was such a 
delay.  

Although the veteran's assertions are not competent regarding 
medical assessments, there are two medical opinions of record 
which are both considered to be competent as they were 
rendered by medical professionals.  

In reviewing these opinions, the Board notes that the VA 
medical opinion was based on a review of the claims file.  
However, the private medical opinion appears to have been 
based on familiarity with the veteran's pertinent medical 
history.  In weighing the probative value of both opinions, 
however, as set forth below, only the VA opinion fully 
addressed the pertinent medical questions.  The Board notes 
the Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
any other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  So has the United States Court of Appeals for the 
Federal Circuit.  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

Although the veteran has contended that he was groggy from 
the initial bypass surgery when he consented to the sternum 
surgery and reconstruction of the chest, the record does not 
show the veteran was furnished hospital or medical treatment 
without his consent.  The sternum surgery was performed many 
days after the initial bypass surgery and the record does not 
show that the veteran was mentally impaired or compromised 
when a consent to further surgery was made.  

The competent evidence shows that the veteran has additional 
disability as he had to undergo sternum surgery and chest 
reconstruction.  He has made a claim for postoperative 
sternal dehiscence with scarring.  

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's surgery/medical care by VA must have been a 
factor and the other listed criteria must be met.  That is 
not the case here.

The veteran has additional disability due to VA medical 
surgical treatment administered in November 1997.  He 
developed an MRSA infection postoperatively following the 
bypass surgery.  Due to this infection, he underwent sternal 
dehiscence with scarring as a result.  Therefore, the 
question is whether this additional disability was the result 
of VA hospital/medical care or treatment in November 1997; 
was the proximate cause of the sternal dehiscence with 
scarring carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital/medical treatment; or was 
this additional disability due to an event not reasonably 
foreseeable.

As noted, the additional disability was a result of the 
bypass surgery due to the post-operative MRSA infection.  The 
VA physician addressed whether this infection developed due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment.  After reviewing 
the records, the VA health care provider indicated that there 
was no such fault on the part of VA.  This matter is 
uncontradicted as the private physician did not address this 
point.  This opinion is supported by the VA hospitalization 
records which do not demonstrate that there was any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
The Board cannot interpret otherwise as the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

With regard to the question of whether this additional 
disability was due to an event not reasonably foreseeable, 
the VA examiner indicated that it was foreseeable.  The 
physician explained that post-procedure infections were a 
well-known potential complication of any invasive procedure.  
The private examiner opined that the infection and removal of 
the sternum were not "expected results" of the cardiac 
surgery.  The Board duly notes that any complication, 
including the one which occurred, the MRSA infection which 
necessitated the second surgical procedure, was not expected 
as the private physician pointed out.  However, the question 
for consideration is not whether the result was expected, but 
whether it was reasonably foreseeable.  The private physician 
did not address that matter.  The VA physician reviewed the 
records and did address that matter, concluding that it was 
foreseeable, given the nature of an invasive procedure.  

In sum, the veteran has additional disability due to VA 
medical surgical treatment administered in November 1997, but 
this was not the result of VA hospital/medical care or 
treatment in November 1997 nor is the proximate cause of the 
sternal dehiscence with scarring carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital/medical 
treatment; or due to an event not reasonably foreseeable.  
While both medical opinions are competent, only the VA 
physician addressed VA fault and whether the additional 
disability was reasonably foreseeable.  As this opinion was 
based a review of the claims file, addressed the pertinent 
questions with regard to the claim on appeal, and was 
therefore more thorough, the Board finds that this VA opinion 
is more probative than the private opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for sternal 
dehiscence with scarring have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
sternal dehiscence with scarring is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


